Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 teaches hops containing 28.0µg/kg or more 3-sulfanyl-4-methylpentan-1-ol (3SMP) when harvested at 51 days or more post flowering than hops that were harvested at 45 days post-flowering.  There is no explicit statement or explanation of where the 28.0µg/kg figure is disclosed within the original disclose further there is no data taken at 51 days post-flowering.  This value is therefore new matter.  Because claims 8 and 9 are dependent on claim 7, they also are included in this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 10 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, and 10 – 17, the percentages lack units.  It is unclear if they are measured in wt%, vol%, or some other measurement.  For the purposes of compact prosecution, the percentages will be considered to be measured in wt%.  
Regarding claim 3, the claim does not specify which variety or varieties are being claimed as part of this invention nor how the hops were grown.  Many things can impact the level of aroma-producing compounds in hops, including genetics, cultivation, and storage [NPL – Curtis, pg 7].  Without knowing and controlling for these factors, it is difficult to compare levels of thiols.  For the purpose of compact prosecution, all hops will be considered to have been cultivated and stored in the same manner and the varieties will behave the same unless otherwise noted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inui (US-20180298311-A1 which is the official English translation of WO-2016185516-A1), Applicant’s Affidavit, and Sharp (NPL – Sharp) as evidenced by Duke (NPL - Humulus lupulus).
Regarding claims 1, 3, and 4, Inui teaches a method of producing a beer-taste beverage, comprising using raw materials containing hops harvested on a day 51 days or more from flowering [Paragraphs 0048 and 0060].  Inui uses Saaz hops harvested 25 days (the L-group) and 50 days (the SL-group) from the initial harvest date.  Duke teaches it requires 40 days from bloom to harvest [pg 4, Harvesting].  Therefore, broth the L-group and the SL-group were harvested on a day 51 days or more from flowering.
Inui does not teach the use of hops harvested on a day 51 days or more from flowering, wherein the hops include one or more thiol components selected from the group consisting of 3-sulfanyl-4-methylpentyl acetate (3SMPA) and 3-sulfanyl-1-hexanol (3SH) in an amount increased by 5% or more compared to an amount included in hops harvested on a day 45 days from flowering, to create a beer or beer-flavored beverage with said hops.

It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to replace the Saaz hops of Inui with the Cascade hops of Sharp for the purpose of getting the desired flavor, aroma, and storage qualities of the beer.
The applicant’s affidavit teaches that Cascade hops have the same qualities as those in claim 1.  Therefore, it would be obvious that Cascade hops are the same as the hops of claim 1.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Regarding claim 5, a method “of improving a flavor of a beverage” is being considered as intended use and not given patentable weight.  Otherwise, the analysis of claim 5 is the same as that of claims 1, 3, and 4.
Regarding claim 6, Inui and Sharp do not teach a beverage having an increased ratio of the content of one or more thiol components selected from the group consisting of 3-sulfanyl-4-methylpentyl acetate (3SMPA) and 3-sulfanyl-1-hexanol (3SH) to the bitterness unit compared to a beverage produced by the same method except for using hops harvested on the 45th day from flowering.

The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Therefore, the hops of Inui and Sharp are the same as the hops of claim 6.
Regarding claims 7 – 9, Inui teaches a method of producing a beer-taste beverage, comprising using raw materials containing hops harvested on a day 51 days or more from flowering [Paragraphs 0048 and 0060].  Inui uses Saaz hops harvested 25 days (the L-group) and 50 days (the SL-group) from the initial harvest date.  Duke teaches it requires 40 days from bloom to harvest [pg 4, Harvesting].  Therefore, broth the L-group and the SL-group were harvested on a day 51 days or more from flowering.
Inui does not teach a method of producing a beverage, comprising using a raw material containing hops harvested on a day 51 days or more from flowering, wherein the hops have a content of 3-sulfanyl-4-methylpentan-1-ol (3SMP) increased by 28.0 µg/kg or more compared to hops harvested on the 45th day from flowering; producing a beverage using the raw material containing the hops, the beverage having an increased content of one or more thiol components selected from the group consisting of 3-sulfanyl-4- methylpentan-1-ol (3SMP), 3-sulfanyl-4-methylpentyl acetate (3SMPA), and 3-
Sharp teaches the use of Cascade hops in making beer [Brewing and Sample Preparation].  Sharp also teaches that the composition of hops has a direct impact on not only the flavor and aroma of the finished product, but also the storage stability of the beer [Introduction].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to replace the Saaz hops of Inui with the Cascade hops of Sharp for the purpose of getting the desired flavor, aroma, and storage qualities of the beer.
Figure 2 of the specification discloses that Cascade hops show an increase of 3SMP when harvested at day 55 compared to day 45, exhibiting an increase by more than 28.0 µg/kg.  Therefore, the hops of Inui and Sharp are inherently the same as the hops of claims 7 – 9, and the hops and a beer-taste beverage made from them would have the same qualities as stated in claims 7 – 9.
Regarding claim 10, Inui and Sharp do not teach a method for making a beverage using hops where the hops include one or more thiol components selected from the group consisting of 3-sulfanyl-4-methylpentyl acetate (3SMPA) and 3-sulfanyl-1-hexanol (3SH) in an amount increased by 10% or more compared to an amount included in hops harvested on a day 45 days from flowering.
The hops of claim 10 inherently have the same traits as the hops of Inui and Sharp, as stated above for claim 1.  Therefore, the beverage made with a raw material comprising the hops of Inui and Sharp, when harvested at 51 days or more from flowering, have 10% or more 3SMPA or 3SH than hops harvested on day 45 from flowering.
Regarding claims 11 – 15, Inui and Sharp do not teach a method for making a beverage using hops that include 3-sulfanyl-4-methylpentan-1-ol (3SMP) in an amount increased 5%, 10%, 15%, 20%, 30% or more compared to an amount included in hops harvested on a day 45 days from flowering.

Regarding claim 16, Inui and Sharp do not teach a method for making a beverage using hops that include 3-sulfanyl-4-methylpentyl acetate (3SMPA) in an amount increased by 5% or more compared to an amount included in hops harvested on a day 45 days from flowering.
The hops of claim 16 inherently have the same traits as the hops of Inui and Sharp, as stated above for claim 1.  Therefore, the beverage made with a raw material comprising the hops of Inui and Sharp, when harvested at 51 days or more from flowering, have 5% or more 3SMPA than hops harvested on day 45 from flowering.
Regarding claim 17, Inui and Sharp do not teach a method for making a beverage using hops that include 3-sulfanyl-1-hexanol (3SH) in an amount increased by 5% or more compared to an amount included in hops harvested on a day 45 days from flowering.
The hops of claim 17 inherently have the same traits as the hops of Inui and Sharp, as stated above for claim 1.  Therefore, the beverage made with a raw material comprising the hops of Inui and Sharp, when harvested at 51 days or more from flowering, have 5% or more 3SH than hops harvested on day 45 from flowering.

Response to Amendment
The affidavit under 37 CFR 1.132 filed March 12th, 2021 is sufficient to overcome the rejection of claims 1 - 5 based upon Table A of the affidavit showing the Saaz hops of Inui do not meet the requirements of amended claims 1 and 5 and their dependents.

Response to Arguments
Applicant's arguments regarding claim 3 under 35 U.S.C. 112(b), filed March 8th, 2021 have been fully considered but they are not persuasive.  The applicant claims that the method is the same for all hops harvested on a 45th day after flowering.  However, this is not what the 112b rejection is addressing.  There is no doubt that the method is the same for all hops used.  The issue is with the ingredients used in that method, namely the hops.  Since different cultivars of hops, and even hops grown in different soils and amounts of sunlight, can have different levels of chemicals, it is impossible to compare thiol levels.
Applicant’s arguments, see Paragraph 3 of “Rejection under 35 U.S.C. 112 Are Moot” in the Applicant’s remarks, filed March 8th, 2021, with respect to claim 5 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 
Applicant’s arguments, see pg 5 and 6 “Pending Claims are not Anticipated by Inui” of Remarks, filed March 8th, 2021, with respect to claims 1 – 5 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1 - 5 has been withdrawn. 
The applicant’s comment about claim 7 is noted but not necessary as this claim was not submitted at the time the non-final rejection was created.  Please see above for a proper evaluation of this claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791